Motion granted to extent of amending this court’s order (157 AD2d 497) entered on January 11,1990 and its accompanying memorandum decision to direct dismissal of the indictment for murder in the second degree and manslaughter in the first degree, with leave to respondent to resubmit appropriate charges to the Grand *299Jury, and the matter remanded to the Trial Term for the purpose of issuing a securing order pursuant to CPL 210.45 (9), and defendant committed to the custody of the Department of Correction pending the issuance of such order. Concur —Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.